     Case 6:21-cv-00388-JA-GJK Document 1 Filed 02/26/21 Page 1 of 14 PageID 1




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISION

                           CASE NO.

DROGUERIA BETANCES, LLC,

              Plaintiff,
v.

BRAUSA DENTAL LLC,

              Defendant.
                                           /

                                      COMPLAINT

         COMES     NOW,       DROGUERIA        BETANCES,   LLC   (“Plaintiff”   or

“DROGUERIA BETANCES”), represented by the undersigned counsel, and

brings this Complaint against Defendant BRAUSA DENTAL LLC (“Defendant”

or “BRAUSA”), and in support thereof CLAIMS, ALLEGES, and PRAYS as

follows:

                                       PARTIES

       1.     Plaintiff,    DROGUERIA      BETANCES,       LLC   (“DROGUERIA

BETANCES”), is a for profit limited liability company, organized and operating

under the laws of the Commonwealth of Puerto Rico, with principal offices in

Avenida Luis Muñoz Marin, Esq. Troche, Final Barrio Tomas de Castro, Caguas,

PR 00725.
  Case 6:21-cv-00388-JA-GJK Document 1 Filed 02/26/21 Page 2 of 14 PageID 2




     2.      Defendant, BRAUSA DENTAL LLC (“BRAUSA”), is a Florida limited

liability company with a principal address at 5511 W Irlo Bronson Memorial Hwy,

Kissimmee, FL 34746.

                          JURISDICTION AND VENUE

     3.      Plaintiff invokes the diversity jurisdiction of this Court pursuant to 28

U.S.C. §1332 because Plaintiff and Defendant are citizens of different States (and

territories of the United States) and the subject matter in controversy exceeds

$75,000.00, exclusive of interest and costs.

     4.      Defendant, BRAUSA, is subject to personal jurisdiction in accordance

with Florida Statutes §48.193 by virtue of being a Florida entity operating,

conducting, engaging in, or carrying on a business or business venture in this state

or having an office or agency in this state at all relevant times.

     5.      Venue is proper in the Orlando Division of the Middle District of

Florida pursuant to 28 U.S.C. §1391 because Defendant BRAUSA is a limited

liability company based in and/or operating out of the State of Florida and

maintains its principal place of business in the State of Florida, particularly within

the area covered by the Middle District of Florida and its Orlando Division.

                        FACTS IN SUPPORT OF CLAIMS

     6.      The facts of this case involve two separate agreements between the

parties for the delivery of face masks in the wake of the COVID-19 outbreak.


                                          2
  Case 6:21-cv-00388-JA-GJK Document 1 Filed 02/26/21 Page 3 of 14 PageID 3




   7. DROGUERIA BETANCES is an enterprise with over 55 years of experience

in the pharmaceutical and beauty industries in the Commonwealth of Puerto Rico.

Currently, among other ancillary services and products, DROGUERIA

BETANCES is in the business of distributing pharmaceutical, beauty, and health

products to hundreds of community pharmacies and hospitals in Puerto Rico and

the Caribbean.

    8.       In or about the month of March of 2020, COVID-19 was declared a

global pandemic by the World Health Organization. The U.S. Center for Disease

and Control Prevention recommended the use of face masks to avoid the

propagation of the virus.

    9.       As a result, DROGUERIA BETANCES immediately began its search

for possible providers of surgical masks to be imported into Puerto Rico and

distributed among pharmacies and hospitals, as well as to other identified buyers

on the island.

    10.      BRAUSA, represented by its officers, representatives, agents and/or

employees, Fabio Luiz Pacheco Jodas and Waleska Alamo, portrayed itself to

DROGUERIA BETANCES as an experienced provider of personal protective

equipment.

    11.      DROGUERIA BETANCES is a merchant by virtue of the business it

conducts.


                                       3
  Case 6:21-cv-00388-JA-GJK Document 1 Filed 02/26/21 Page 4 of 14 PageID 4




     12.       BRAUSA is a merchant by virtue of the business it conducts.

     13.       On or about, March 20, 2020, BRAUSA offered to sell and deliver fifty

thousand (50,000) N95 face masks to DROGUERIA BETANCES for a total

purchase price of one hundred and thirty-five thousand dollars ($135,000.00)

($2.70 per unit). (the “First Order”).

     14.       Based on BRAUSA’s quote and offer, DROGUERIA BETANCES was

required to pay half of the total price ($67,500.00) the moment the order was placed

and the other half ($67,500.00) once this First Order of masks was shipped. See

attached as Exhibit “A”.

     15.       DROGUERIA BETANCES relied upon BRAUSA’s representation of

its stature as a personal protective equipment provider and its ability to sell and

deliver the 300,000 N95 face masks within the agreed upon time and terms and

decided to move forward on said offer.

     16.       This First Order was to arrive in Puerto Rico from Texas one week

after the initial deposit had been paid.

     17.       Accordingly, on March 23, 2020, DROGUERIA BETANCES made its

first payment of sixty-seven thousand five hundred dollars ($67,500.00) shortly

after placing the order. Thus, the First Order of fifty thousand (50,000) face masks

was to arrive on or before March 30, 2020. See wire transfer confirmation attached as

Exhibit “B”.


                                           4
    Case 6:21-cv-00388-JA-GJK Document 1 Filed 02/26/21 Page 5 of 14 PageID 5




       18.   The following day, March 24, 2020, DROGUERIA BETANCES placed

a Second Order for two hundred and fifty thousand (250,000) N95 face masks for

a total purchase price of six hundred and seventy-five thousand dollars

($675,000.00) ($2.70 per unit), (“Second Order”).      DROGUERIA BETANCES

received a receipt for this Second Order on the same day that the order was placed.

See attached as Exhibit “C”.1

       19.   Shortly thereafter, on or about March 25, 2020, BRAUSA informed

DROGUERIA BETANCES of a United States mandate that disallowed the transfer

of face masks from Texas to Puerto Rico.

       20.   BRAUSA assured that they could deliver the required face masks

from a supplier in China. Though these face masks were of a lower quality

DROGUERIA BETANCES agreed to the delivery of KN95 face masks from China

to fulfill both orders. DROGUERIA BETANCES accepted these inferior masks due

to the urgency with which they required the face masks.

       21.   On March 25, 2020, DROGUERIA BETANCES paid the first half of

the Second Order ($337,500.00). See wire transfer confirmation attached as Exhibit

“D”.




1The N95 -and KN95- face masks included in the First Order and Second Order
may be collectively referred as the “Goods”.
                                        5
  Case 6:21-cv-00388-JA-GJK Document 1 Filed 02/26/21 Page 6 of 14 PageID 6




     22.    Considering the unexpected change to accept face masks delivered

from China, BRAUSA was required to deliver both face mask orders to

DROGUERIA BETANCES in Puerto Rico one week after the March 25, 2020

deposit. As such, the orders were to have arrived in Puerto Rico on or before April

1, 2020.

     23.    The delivery date of April 1, 2020 came and went and BRAUSA did

not deliver the Goods to DROGUERIA BETANCES.

     24.    On or about April 15, 2020, based on BRAUSA’s continued failure to

deliver the Goods, DROGUERIA BETANCES informed BRAUSA that it had

decided to cancel the Second Order.

     25.    BRAUSA did not object to this cancellation and agreed to return the

three hundred and thirty-seven thousand five hundred dollars ($337,500.00) paid

by DROGUERIA BETANCES as a deposit of the Second Order of Goods that was

now being cancelled based on BRAUSA’s failure to comply with the agreed upon

delivery date for same.

     26.    On April 17, 2020, DROGUERIA BETANCES received fifty thousand

(50,000) KN95 masks from China, corresponding to the First Order of face masks

procured by BRAUSA. Although one of the boxes delivered was empty, it was

later replaced by BRAUSA.




                                        6
  Case 6:21-cv-00388-JA-GJK Document 1 Filed 02/26/21 Page 7 of 14 PageID 7




     27.     On April 20, 2020, based on the Parties’ agreement, DROGUERIA

BETANCES sent their banking information to BRAUSA so that BRAUSA could

process a refund to DROGUERIA BETANCES for the deposit of the Second Order

of Goods, in the amount of three hundred thirty-seven thousand five hundred

dollars ($337,500).

     28.     After several requests by DROGUERIA BETANCES to obtain this

refund, on April 30, 2020, BRAUSA made a partial payment of sixty thousand

dollars ($60,000).

     29.     After several additional requests by DROGUERIA BETANCES to

obtain the remaining balance of the refund, on May 13, 2020, BRAUSA made a

second partial payment of one hundred thousand dollars ($100,000).

     30.     At this moment, BRAUSA still owes DROGUERIA BETANCES one

hundred and ten thousand dollar ($110,000), which represents the refund amount

that is still owed on the Second Order ($177,500.00) minus the unpaid amount on

the First Order ($67,500.00).

     31.     DROGUERIA BETANCES is entitled to direct and consequential

damages for BRAUSA’s actions.

     32.     Plaintiff has fulfilled and complied with all conditions precedent, if

any, prior to bringing this action.




                                         7
 Case 6:21-cv-00388-JA-GJK Document 1 Filed 02/26/21 Page 8 of 14 PageID 8




                        COUNT I – Breach of Contract

    33.     DROGUERIA BETANCES adopts by reference, as if set out fully and

completely re-alleged in this Count, paragraphs 1 through 32 above.

    34.      As set out in detail above, on March 24, 2020, BRAUSA and

DROGUERIA BETANCES entered into a valid contract for the sale and purchase

of 250,000 face masks to be delivered by April 1, 2020, to DROGUERIA

BETANCES.

    35.     DROGUERIA BETANCES performed all its obligations under the

contract by submitting payment of $337,500.00 when the order was placed.

    36.     BRAUSA materially breached its obligations under the contract with

DROGUERIA BETANCES first by failing to deliver the Goods upon the agreed

upon delivery date and later by failing to completely reimburse DROGUERIA

BETANCES for the deposit on the Second Order of face masks that was cancelled.

    37.     BRAUSA’s material breach of the contract with DROGUERIA

BETANCES proximately caused damages to DROGUERIA BETANCES in the

amount of $110,000.00 plus loss of revenue and other provable consequential

damages.

   WHEREFORE, DROGUERIA BETANCES, LLC respectfully requests this

Honorable Court to enter judgment against BRAUSA DENTAL LLC for breach of

contract and award damages to Plaintiff in the amount of $110,000.00 plus loss of


                                       8
  Case 6:21-cv-00388-JA-GJK Document 1 Filed 02/26/21 Page 9 of 14 PageID 9




revenue, consequential damages, prejudgment interest, attorneys’ fees, expenses,

and court costs (if applicable), as well as such other relief the Court deems just and

proper.

                   COUNT II – Fraudulent Misrepresentation

      38.    DROGUERIA BETANCES adopts by reference, as if set out fully and

completely re-alleged in this Count, paragraphs 1 through 32 above.

      39.    Upon knowledge and belief, BRAUSA, by and through its officers,

agents, representatives and/or employees, Fabio Luiz Pacheco Jodas and Waleska

Alamo, knowingly made false statements of material facts when stating that they

would be able to fulfill DROGUERIA BETANCES’ order of the Goods within one

week of the order and when they stated that they were going to completely

reimburse DROGUERIA BETANCES its deposit for the Second Order of face

masks in the amount of three hundred and thirty seven thousand five hundred

dollars ($337,500.00).

      40.    As it was later proved, BRAUSA was unable to complete delivery of

DROGUERIA BETANCES’ order within the one week that the Parties had agreed

to.

      41.    After failing to deliver the face masks upon the agreed upon delivery

terms, BRAUSA falsely stated to DROGUERIA BETANCES that it would return




                                          9
Case 6:21-cv-00388-JA-GJK Document 1 Filed 02/26/21 Page 10 of 14 PageID 10




the deposit for the Second Order of face masks in the amount of three hundred

and thirty-seven thousand five hundred dollars ($337,500.00) in its entirety.

    42.     Upon knowledge and belief, BRAUSA, by and through its officers,

agents, representatives and/or employees, Fabio Luiz Pacheco Jodas and Waleska

Alamo, knowingly made these false statements of material facts to be released

from its obligation to fulfill the Second Order and keep a portion of the three

hundred and thirty-seven thousand five hundred dollars ($337,500.00) for itself.

    43.     DROGUERIA BETANCES, in fact, relied on BRAUSA’s fraudulent

misrepresentations and agreed to cancel the Second Order.

    44.     Had DROGUERIA BETANCES known that BRAUSA did not have

the ability to deliver the Goods within one week it would have not ordered any

face masks nor remit any funds to BRAUSA.

    45.     Had DROGUERIA BETANCES known that BRAUSA was not going

to return the deposit to DROGUERIA BETANCES if they could it would not have

made any orders nor payments to BRAUSA in the amount of $337,500.00.

    46.     As a proximate result of BRAUSA’s fraudulent misrepresentations,

DROGUERIA BETANCES has suffered direct damages in the amount of

$110,000.00 plus loss of revenue and other provable consequential damages.

   WHEREFORE, DROGUERIA BETANCES, LLC respectfully requests this

Honorable Court to enter judgment against BRAUSA DENTAL LLC for


                                        10
Case 6:21-cv-00388-JA-GJK Document 1 Filed 02/26/21 Page 11 of 14 PageID 11




fraudulent misrepresentation and award damages to Plaintiff in the amount of

$110,000.00 plus loss of revenue, consequential damages, prejudgment interest,

attorneys’ fees, expenses, and court costs (if applicable), as well as such other relief

the Court deems just and proper.

                             COUNT III – Conversion

    47.      DROGUERIA BETANCES adopts by reference, as if set out fully and

completely re-alleged in this Count, paragraphs 1 through 32 above.

    48.      DROGUERIA BETANCES paid BRAUSA a deposit in the amount of

$337,500.00 for the order of 250,000 face masks.

    49.      BRAUSA failed to deliver the Goods to DROGUERIA BETANCES

upon the agreed upon term.

    50.      Because BRAUSA failed to deliver the Goods upon the agreed upon

term, DROGUERIA BETANCES decided to cancel the Second Order -250,000

masks- and BRAUSA agreed to return DROGUERIA BETANCES the deposit of

three hundred and thirty-seven thousand five hundred dollars ($337,500.00) made

for such purchase.

    51.      Despite DROGUERIA BETANCES’ multiple attempts, BRAUSA has

failed to fully reimburse DROGUERIA BETANCES its funds and has now

explicitly stated its intention not to do so by claiming that they have suffered, what

upon information and belief are, inexistent and factually unsupported damages.


                                          11
Case 6:21-cv-00388-JA-GJK Document 1 Filed 02/26/21 Page 12 of 14 PageID 12




    52.      DROGUERIA BETANCES is the owner of the funds deposited with

BRAUSA, BRAUSA has wrongfully asserted dominion over said funds, and

BRAUSA has permanently deprived DROGUERIA BETANCES of the use of those

funds.

    53.      As a proximate result thereof, DROGUERIA BETANCES has suffered

direct damages in the amount of $110,000.00 plus provable consequential

damages.

   WHEREFORE, DROGUERIA BETANCES, LLC respectfully requests this

Honorable Court to enter judgment against BRAUSA DENTAL LLC for

conversion and award damages to Plaintiff in the amount of $110,000.00 plus

consequential damages, prejudgment interest, attorneys’ fees, expenses, and court

costs (if applicable), as well as such other relief the Court deems just and proper.

               COUNT IV – In the alternative, Unjust Enrichment

    54.      DROGUERIA BETANCES adopts by reference, as if set out fully and

completely re-alleged in this Count, paragraphs 1 through 32 above.

    55.      DROGUERIA BETANCES has conferred a benefit on BRAUSA, by

providing BRAUSA with $110,000.00, and BRAUSA has knowledge thereof.

    56.      BRAUSA voluntarily accepted and retained the benefit conferred by

DROGUERIA BETANCES.




                                         12
Case 6:21-cv-00388-JA-GJK Document 1 Filed 02/26/21 Page 13 of 14 PageID 13




    57.      The circumstances are such that it would be inequitable for BRAUSA

to retain the benefit without paying value thereof to DROGUERIA BETANCES.

    58.      As a proximate result thereof, DROGUERIA BETANCES has suffered

direct damages in the amount of $110,000.00 plus provable consequential

damages.

   WHEREFORE, DROGUERIA BETANCES, LLC respectfully requests this

Honorable Court to enter judgment against BRAUSA DENTAL LLC for unjust

enrichment and award damages to Plaintiff in the amount of $110,000.00 plus

consequential damages, prejudgment interest, attorneys’ fees, expenses, and court

costs (if applicable), as well as such other relief the Court deems just and proper.

                             JURY TRIAL DEMAND

      PLAINTIFF DEMANDS TRIAL BY JURY ON ALL ISSUES SO TRIABLE.




      [INTENTIONALLY LEFT BLANK; SIGNATURE BLOCK FOLLOWS]




                                         13
Case 6:21-cv-00388-JA-GJK Document 1 Filed 02/26/21 Page 14 of 14 PageID 14




RESPECTFULLY SUBMITTED, on this 26th day of February 2021.

                                  DMRA Law LLC
                                  Attorneys for Plaintiff
                                  1111 Brickell Avenue, Ste. 1550
                                  Miami, FL 33131
                                  Telephone: 305-548-8666
                                  Facsimile: 786-513-7998
                                  Email: juan.ramos@dmralaw.com
                                  Email: maria.dominguez@dmralaw.com
                                  Email: manuel.franco@dmralaw.com

                                  By:    /s/Juan C. Ramos-Rosado
                                         Juan C. Ramos-Rosado, Esq.
                                         Florida Bar No. 1002562

                                  By:    /s/Maria A. Dominguez
                                         Maria A. Dominguez, Esq.
                                         Florida Bar No. 510221

                                  By:    /s/Manuel A. Franco
                                         Manuel A. Franco, Esq.
                                         Florida Bar No. 126443




                                    14
